                Case 2:19-cv-02374-KJM-JDP Document 93-2 Filed 09/07/21 Page 1 of 7



1   Garrison Jones
                                                                FILED
2   Plaintiff (Pro Se)                                             SEP O7 2021
    P.O. Box 188911                                           CLERK, U.S. DIST   T COURT
3
    Sacramento, California 95818                            EASTERN DISTRIC
                                                            BY _ _ _~ ~ - -
                                                                                  ALIFORNIA

4
    garrison.jones@outlook.com
s
6                                  U.S. DISTRICT COURT
7                        EASTERN DISTRICT OF CALIFORNIA
8
    GARRISON JUNES                           Case No.: 2:19-cv-02374
9
                 Plaintiff,                  KJM-JDP
0          v.
                                             JURY TRIAL
    VELOCITY TECHNOLOGY                      DEMANDED
2
    SOLUTIONS LLC et al
3             Defendants.                    Action filed: Nov 25, 2019
4                                            Date set for trial: NONE_
s
6
                          NO CLUE NUMBER TWO decristoforo
7

8
                                         Introduction
9
0
      1.
      2.
2          3. May this will help you in the lie you stated to the court in regards to FMLA
              eligibility and worksite.
3
           4. My worksite as I have said was Minneapolis. However, just as I said 70 %
4             of the consultants including myself worked remotely from their homes.
s          5. Which again shows that I worked at a work site with more than 50
6             employees were located. Maybe this business card will help you understand
              the lie you told to the court attempting to induce them to dismiss based on
7
              this lie. I suggest practicing in front of a mirror before you want to lie and
8             the only person you will convince is yourself as no other judge or

                                              - 1-
            Case 2:19-cv-02374-KJM-JDP Document 93-2 Filed 09/07/21 Page 2 of 7



1         jurisdiction has ever believe a single word from a single Ogltree Deakins
2          attorney as none of them had the guts to appear in open court in support of
           any of the lies, false claims they have presented to multiple jurisdictions
3
           including present counsel.
4
       6. Next time counsel wants to lie get your facts and lies straight before you put
5          the1n on paper.
6   7. For employees who work from home, their worksite is the office to which they
       report and from which assignments are made.
7
    8.
8   9. Therefore, the plaintiff was is receiving his assignments from the worksite to
9      which his used to report, that worksite would be considered his worksite. If at
0      least 50 company employees within 75 miles work at that site, the plaintiff
       would meet the "50 employees within 75 miles" eligibility criterion. This
       would be true even if the plaintiffs residence was 200 or 300 miles away from
2      the office where his assignments originated.
3   10.
4   11.       Consequently, if the plaintiff had worked for the company for at least 12
       months and had performed at least 1,250 hours of work in the 12 months before
5
       leave was to begin, his would be eligible to take FMLA leave for a qualifying
6      reason.
7       12.
8
        13. It's apparent that counsel has no clue about what he is talking about.
           Now he is attempting to re-litigate a case from over 3 years ago by claiming
9
           that the reason for the litigation and appeal is because the plaintiff answered
0          no.
1   14.       Well that is far from the truth and it is apparent that he must have billed
2
       Velocity for hours on an issue that is immaterial and irrelevant to the case
       before this court for no reason whatsoever, except revenue showing detachment
3
       of the issues of this case and before this court.
4   15.       Just in case he is unaware of the real facts. The plaintiff Garrison Jones
5      won that appeal in his favor.
6
    16.       Unfortunately you are missing something, the criminal offenses you folks
       committed prior to the document and the multiple criminal offense committed
7
       against the US DOL including the :unknown claims" you are claiming now are
8      covered in this document as well and cannot be released by the plaintiff.

                                           -2-
                Case 2:19-cv-02374-KJM-JDP Document 93-2 Filed 09/07/21 Page 3 of 7


1   17.       I suggest if you want closure on that issue. You need to contact the law
2      enforcement of the United States and see if they will let you off the hoof for
       these because as it has been stated , this "unknown claim was uncovered after
3
       the document and it directly connects Velocity and your law firm and attorneys
4
       to its filing and planting in the files on the USDOL
5   18.
          -        -        -            -      -       -
          and including the date this Agreement is exec uted by Jones, including those based on
6
          additional or later discovered fac ts, circumstances, information, claims, causes of action,
7         or theories. This Agreement does not, however, apply to any claim that cannot be
          released as a matter of law includ ing those that arise after Jones signs this Agreement.
8
9   19.     This section or so called "protected rights" is all they are concerned
0
       about but it has already been proven to be unenforceable as I have on two
       occasions received monetary relief and awards from administrative hearings
1
       and as such Velocity paid these awards on tow occasions.
2
                     3. Protected Rights. Nothing in this Agreement prohibits or restricts Jones from
3          ini tiating communications di rectly with, responding to any inquiry from , providing
           information to, or providing testimony before any self-regulatory organization or state or
4          federa l regulatory authority or agency or prevents Jones from receiving an award as a
           result of these actions. This Agreement also does not affect Jones' right to fi le an
5
           administrative charge with or participate in an investigation or proceedings conducted by
6          any federa l, state, or local administrative agency. Jones does, however, knowingly and
           willingly waive his right to any monetary damages or equitable relief, including
7          reinstatement , arising from or re lat ing to any administrative charge or proceeding.
8   20.      The proceedings were not about unemployment benefits, if you were
9      there you would know that apparently this smear campaign was only for the
0
       benefit of billable hours.
                             1Ul<S Ltlt <SL.   Uocument 4J : and

                         •   AZDES determined that Plaintiff wa s ove1paid benefits because Plaintiff answered 'no"
2
                             to the question of whether he worked or earned money during certain benefit weeks.
3
4
                             and while Plaintiff's answer was not accurate. Plaintiff "did not intend to intentionally
                                                                                                                    .J




5                            give false or inaccurate information to the Program.' [ECF 82. Document 5. at 64.]
    21.
6   22.      The reason for the appeal is because again, his client Velocity lied and
7      falsely accused the plaintiff of unemployment fraud, a felony, claiming he was
8      working and collecting unemployment at the same time.


                                                         -3-
            Case 2:19-cv-02374-KJM-JDP Document 93-2 Filed 09/07/21 Page 4 of 7



l   23.      It was never about overpayment. Good try, regardless the ruling was in
2      my favor and I have all the supporting documents. I was told when this false
       claim was filed and the documents from AZDES that support the claim of fraud
3
       made by Velocity.
4
    24.      Like all your other transformations, you have no clue about what you are
s      talking about.
6   25.      Those proceedings established more than you think or want to recognize.
    26.      They proved I was terminated and by default and base on your last
7
       pleading, I was terminated while on FMLA unlawfully.
8   27.      They proved by virtue ofFMLA documents submitted by your firm and
9      velocity that I was on FMLA at the time I was terminated and directly connect
0      to the interference claim before this court that has been confirmed by 3 separate
      judges.
1

2                  9. No Admission of Wrongdoing. Jones acknowledges and agrees that the
3           Released Parties expresslydenyanyliabilityor wrongdoing and this Agreement is not an
4
            admission of liabilityor wrongdoing. Jones further acknowledgesand agrees that this
s
            Agreement is not admissible in anyproceeding as evidence of or an admission bythe
6
            ReleasedPartiesof anyviolation of anyfederal,state,or local laws.
7
8   28.      They are not there to appease you and your law firm. They are her to
9      make ruling on the facts and evidence.
    29.      The only evidence you have submitted is a document your law firm has
0
       deemed inadmissible.
1
    30.      Every single exhibit and evidence I have submitted is ADMISSABLE
2      and I am not rely ing on just one inadmissible document.
3   31.      So if you have any issues of their insignificance, then I suggest you go to
       Arizona and file a motion to reopen, appeal or whatever you feel necessary to
4
       reverse these binding rulings.
s   32.
6   33.      This after they were stalking him, found out who and where he was
7      working and to stop paying a measly $240.00 per week in unemployment they
8


                                                      -4-
            Case 2:19-cv-02374-KJM-JDP Document 93-2 Filed 09/07/21 Page 5 of 7



1       called AZDES attempting to induce them to weaponize law enforcement to
2       charge the plaintiff with a felony.
    34.        I have every single document from all of these proceedings with AZDES
3
        and the Arizona court of Appeals.
4
    3 5.       I also have every single contact log that was recorded that contains
s       contacts from Velocity, Ogltree Deakins attorneys, Christopher Meister, Ryan
6       Mangnum, Jennifer Colvin, Taylor Rollinson and all contacts to AZDES and
        the Court of Appeals, including the ex parte evidence submitting to the court in
7
        addition to statements made stating that they were not going to attend any of
8       the hearings.
9   36.        SO again, just in case you don't know, Velocity and Ogltree Deakins lost
0       all of these proceedings.
    37.        Maybe, or even if you were a 3 yrs. late Monday morning quarter back
1
        you would have suffered the same fate, possibly lied more than they did which
2       is your usual pattern.
3   38.        It's apparent you have taken a hooked on phonics reading class since your
4       last pleading if you went back and located the one thing you think could
        minimize or discredit the ruling. Good luck with that.
s
    39.        If your decision is to re-litigate this judgment please let me know the time
6       and place and I will be there.
7   40.        I am not the least intimidated by a bunch of liars who run away from the
8
        very litigation they initiated by lies and then when push comes to shove when
        it's time to defend or present their lies, they are nowhere to be found.
9
    41.        You have no clue about what you are doing or saying. Your motivation is
0       money and revenue. My motivation is to defend myself against a bunch of
1       cowards who have a documented history of lying, fraud and all lack any
2
        credibility, code, and honor to their oath or trade.
    42.        I would rather you go work at a dog whistler and clean kennels because
3
        you have no idea what evidence I have on Ogltree Deakins and your client
4       Velocity.
s
6
                                       Conclusion
7
8



                                           -5-
                Case 2:19-cv-02374-KJM-JDP Document 93-2 Filed 09/07/21 Page 6 of 7



1 I see it now more than I want to it's the Alamo. I see that. It means you may have
2 reached your end of lies and misdirection, to the point that you now have to go back
  three years and bring up an issue that is irrelevant.
3
  Again, it was you client who made that call to AZDES and it was your fellow
4 attorneys who advise them to do this and as stated despite this effort, they still lost

s the proceeding.
6
      So just a suggestion, if you want to go that far back then I suggest go back to the
7
     Fred Flinstone era and you will find the same thing.
8
9    In addition, find an attorney among the 900 plus attorneys at your firm that is not
0    afraid of open court litigation and one that can read ................ .
1

2
.,
)



4

5
6
     Respectfully submitted,
7
     Dated: August 16, 2021
8
9                                       Garrison Jones Plaintiff (Pro Se
0                                           P.O. Box 188911
1                                            Sacramento, California 95818
                                            garrison. jones@outlook.com
2
3
4

5
6
7

8                               CERTIFICATE OF SERVICE

                                               -6-
              Case 2:19-cv-02374-KJM-JDP Document 93-2 Filed 09/07/21 Page 7 of 7



1

2        I hereby certify that on this August 23, 2021 a copy of the forgoing
    [Opposition to deny defendant motion for summary judgement was mailed, USPS to
3
    defendants on August 23, 2021
4

s
6

7

8
9

0
1
2

3

4
s
6

7

8

9
0

1

2
3
4

s
6

7

8


                                            -7-
